      Case 1:18-cv-00761-PAE-BCM Document 75 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           05/21/2020
OLUSEYI ADENIJI,
               Plaintiff,                            18-CV-0761 (PAE) (BCM)
       -against-                                     ORDER
NEW YORK STATE COMPTROLLER
OFFICE,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons discussed on the record during the May 21, 2020 telephonic conference,
the next status conference before Judge Moses will take place on June 25, 2020, at 10:00 a.m.
At that time, the parties shall call into the below teleconference:

       Call in number:         888-557-8511
       Access Code:            7746387

       Please treat the teleconference as you would treat a public court appearance. If a
conference or hearing in another matter is ongoing, please be silent (mute your line) until
your case is called. For other teleconferencing guidelines, the parties should review § 2 of Judge
Moses's Emergency Practices, available at https://nysd.uscourts.gov/hon-barbara-moses.

        In advance of the conference, and no later than June 22, 2020, the parties shall file a joint
letter updating the Court on the progress of discovery. The parties informed the Court at the May
21 conference that the only deposition contemplated is that of plaintiff Adeniji. If that deposition
has occurred by the time the joint status letter is due, and no new controversies have developed,
the parties may request that the Court cancel the June 25 conference.

Dated: New York, New York
       May 21, 2020
                                              SO ORDERED.


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
